Title: To Thomas Jefferson from Richard Stephens, 28 February 1806
From: Stephens, Richard
To: Jefferson, Thomas


                        
                            Sir
                            
                            febuery 28 1806.
                        
                        haveing Explored or spent greatest of this winter in
                            upper Luesana and that part of the indeana tertertery along the masasepy next to Leweseaney and seeing and hearing the Caling on of
                            some men there against your govenors and on my return to kentuckey seeing publications ingerious to those Jentlemen I mean
                            govenor harrisen and Jenrel Wilkenson I have it my duty as a friend to good order to Communicate to you my observations
                            on the Carrings on among all a serten party who has set them selves to wort to make those two govenors of yourn
                            disrespectfull in the Eyes of the world and yet respected by your honorable Self there is a Lawyeer Darnel who I beleave
                            is the head of the party the next a majer hunt and I beleave about nine more who is active men and men of some sens who is
                            I beleave influensed by those men they party say and do Every thing to keep up strife they say that govenor Wilkensen is
                            partial to the french and old setlars now sir if he had not ben
                            friendley to them they would ben very few of them there for they would have went to the spanist goverment so that he had
                            from his address and friendley behaveyour to make spanish subjects ameriken Citizens—which he has dun in a great degree
                            tho he would have Efected it much Easer if those ill natured man had not have kept up a fuss. I was at saint lewis
                                heard that this mager hunt was practisen his Self shaking
                            pistols I heard the fireing in the town near where the govenor live I at lengeth heard he had Chamed the govener to fight a duel I was sirprised went to a gentlemen askd him the reason
                            of men going on in that way to the Chief magustret his reply was that if the govener was to make a misetep that the
                            presedent would remove him from ofice and that they was trying his patiance I afterwards stayed some time in Saint lewis
                            found that Every day the goveners house was visetid by the pore and ignorent from difrent parts of his goverment yeling
                            instructtions about there land Claims telling them how to proseed
                            and making them happy under your goverment I was frequently amongsth them so I find while governer harrison and govener
                            wilkenson is trying to seport the goverment there is a party striken at them to pull them down but beleave me it is but a
                            small party but a very ill natured one and tho these men is so ill disposed towards Wilkenson he kept the people from
                            driven them over the river for the people was much inraged to have their govenor insulted being used to pay great respect
                            to there govenors
                        I went from Saint lewis to Coldwarter whare your army
                            lies I staid there three days and Viewed them and the works they told me they Came there in august last they have dun a
                            great deal of werk indeed they have built almost at  there houses for the
                            solders and ofesers built on a very handsom plan Biside a large
                            stone house said to be for the recption of indean goods which they told me was Coming on from the Eastward but, was stopted
                            by the ice Coming up the masepy I must inform you that your Solders at Coldwarter was helthiy and Well Clothed and looked
                            as if they Cold do the fighting part and that for the honour of there Country both ofesars and solders apeard to be
                                fond of the Commander in chief and all in harmoney with one
                            another
                  this will be handed you by Capt. John fowler who nows me
                            and Can inform you the probilety of the truth of what I say
                            respecting the above information. I am with great respect to you and your goverment
                        
                            Richd Stephens
                            
                        
                        
                            n.b—if Capt. fowler is not there genrel walton is acquanted with me and Will inform you who I am.
                            great Creadit is due to two of your Colonels for there industrey at Coldwarter say Colo. hunt and Colo.
                                kingsburey who tells me that the work dun there has Cost the publick nothing more then there own attention and there
                                is a great many thousand dollars werth dun I will say 30 or 40 thousand
                        
                    